Citation Nr: 0938549	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder with major depression, rated 50 percent prior 
to July 31, 2007, and 70 percent on that date. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from September 
1973 to August 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for post-traumatic 
stress disorder (PTSD) and major depression and assigned a 50 
percent rating effective August 18, 2004.  In April 2009, the 
RO assigned a 70 percent rating effective from July 31, 2007.


FINDING OF FACT

The Veteran's PTSD and major depression has been manifested 
throughout the appeal period by total occupational and social 
impairment, suicidal ideation, social isolation, reduced 
judgment and insight, and grossly inappropriate behavior.  


CONCLUSION OF LAW

The criteria for an initial 100 percent schedular rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefits 
sought by the claimant.  Therefore, any error committed with 
respect to either the duty to notify or the duty to assist 
does not result in unfair prejudice to the veteran and need 
not be discussed.  

Disability Rating 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  VA regulations also require that 
disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is to be considered 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 
4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The veteran's PTSD has been rated 50 percent disabling under 
Diagnostic Code 9411 for the earlier portion of the appeal 
period and 70 percent for the latter.  That is, a staged 
rating has been assigned.  See Hart, supra.  Under the rating 
criteria for PTSD and/or major depression, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

During the appeal period, numerical scores of 35, 45, 50, and 
higher were assigned under the Global Assessment of 
Functioning (GAF) evaluation system.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (hereinafter, DSM-IV(r)); 38 C.F.R. § 4.125 
(2009).  GAF scores of 50 or lower represent total 
occupational impairment.  While a GAF score of 45 represents 
serious social impairment as opposed to the major social 
impairment that a GAF score of 35 connotes, it is unclear 
whether either serious or major social impairment represents 
total social impairment.  Resolving any remaining doubt on 
this question in favor of the veteran, the Board finds that 
total social impairment is also shown.  

The initial, October 2005, VA PTSD compensation examination 
report notes auditory hallucination or possibly obsessive 
thoughts experienced as voices, moderately disheveled 
appearance, unemployment, and social isolation.  The GAF 
score was 35.  A score of 31 to 40 is indicative of 
impairment in reality testing or major impairment in work, 
judgment, thinking, or mood, i.e., is unable to work.  See 
DSM-IV(r); 38 C.F.R. § 4.125 (2009).

In January 2006, a VA clinical social worker reported that 
PTSD limited the Veteran's employment and that suicidal 
ideation was associated with her service-connected major 
depression.  She was unable to maintain relationships.  

A November 2006 VA mental disorders compensation examination 
report notes that a doubling of the Veteran's Prozac(r) dosage 
had reduced her chronic suicidal ideation to intermittent.  
Insight and judgment were only fair.  The examining 
psychiatrist offered a GAF score of 45 and deemed the Veteran 
unemployable and socially isolated.  GAF scores of 41 through 
50 are indicative of serious symptoms or serious difficulty 
in social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 (2009).  

Social Security Administration records do not reflect 
disability due to mental disorders.  

A July 2007 VA PTSD examination report notes PTSD and severe, 
recurrent major depressive disorder.  A GAF of 50 was 
assigned along with a mention of intermittent suicidal 
ideation and near-total social impairment with extreme self-
isolation.  PTSD and depression required continuous 
treatment.  

In July 2009, the Veteran testified before the undersigned 
veterans law judge that she is totally isolated and that she 
hears voices calling her name.  She testified that she felt 
like hurting herself and that she had trouble remembering 
what day it was.  Other reported symptoms were panic and 
sleep disturbance.  She testified that she could not work.

The veteran' PTSD has been manifested throughout the appeal 
period by total occupational and social impairment, suicidal 
ideation, social isolation, reduced judgment and insight, and 
grossly inappropriate behavior.  Comparing these 
manifestations with the rating criteria, the Board finds that 
the criteria for a 100 percent disability rating under 
Diagnostic Code 9411 are more nearly approximated for the 
entire appeal period.  This conclusion is reached on the 
basis of total occupational and social impairment, as opposed 
to a showing of some impairment, which is the stated 
threshold requirement for a 70 percent rating.  The evidence 
does not include factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Thus, the 
assignment of staged ratings is not necessary.  Hart, supra. 

As a 100 percent schedular rating has been assigned herein, 
the Board need not address the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  The veteran has asserted 
that she is unable to work due to the combined impact of 
service-connected disabilities.  As this decision grants a 
100 percent schedular rating for PTSD, the issue of 
entitlement to an extraschedular total rating based on 
individual unemployability is moot.   


ORDER

A 100 percent schedular rating for PTSD is granted for the 
entire appeal period, subject to the laws and regulations 
concerning the payment of monetary benefits.



____________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


